Citation Nr: 0927631	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-24 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for service-
connected burn scar, right upper/lateral trunk.

2.  Entitlement to an initial compensable rating for service-
connected residual scar, back at the T5 level.

3.  Entitlement to an initial compensable rating for service-
connected residual scar, left knee.

4.  Entitlement to an initial compensable rating for service-
connected residual scar, right thigh.

5.  Entitlement to an initial compensable rating for service-
connected residual scar, right calf.

6.  Entitlement to service connection for histoplasmosis of 
the lung, to include as secondary to service-connected stab 
wounds.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May to September 1975 
and from February 1976 to September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  

In December 2006, the Veteran presented testimony at a 
hearing conducted at the Louisville RO before a Decision 
Review Officer (DRO).  A transcript of this hearing is in the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2006 Form 9, the Veteran requested a hearing at a 
local VA office before a member of the Board.  Subsequently 
in July 2007 and August 2008 statements, the Veteran withdrew 
his request for a hearing before the Board.  The appeal was 
certified to the Board in August 2008.  In June 2009, the 
Board received a report of contact dated in September 2008 
which reflected that the Veteran again requested a hearing.  
As his request was dated within 90 days of the date of 
certification to the Board, a remand is necessary to afford 
the Veteran a travel board hearing.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
hearing in accordance with applicable 
procedures.  The Veteran and his 
representative should be provided with 
notice as to the time and place to report 
for said hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).








_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




